COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-262-CR

BYRON LAWRENCE GRAVES                                             APPELLANT


                                          V.

THE STATE OF TEXAS                                                      STATE

                                       ----------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                       ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                       ----------

      We have considered the “Motion To Dismiss” filed by Byron Lawrence

Graves, pro se. No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. 2 See Tex.

R. App. P. 2, 42.2(a), 43.2(f); Smith v. State, No. 02-07-00029-CR, 2007

WL1725820, at *1(Tex. App.—Fort Worth June 14, 2007, no pet.) (mem. op.,

not designated for publication).




      1
           See Tex. R. App. P. 47.4
      2
        Appellant’s appointed counsel filed a motion to withdraw, and brief in
support thereof, stating the appeal is frivolous under the guidelines of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Because appellant has
voluntarily moved to dismiss his appeal, we need not address counsel’s motion.
                                      PER CURIAM

PANEL: LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: April 1, 2010